Citation Nr: 0426318	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  94-46 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army Reserves from November 1981 to April 1982 and on 
active duty in the Regular Army from January 1983 to January 
1990.  She later served in the Army National Guard and the 
Army Reserves.  She died on December [redacted], 1993.  The appellant 
is the veteran's mother and custodian of her two minor 
children.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 1995, the appellant 
testified at an RO hearing; a transcript of the hearing is 
associated with the record.  The appellant failed to appear 
before the Board at a videoconference hearing scheduled in 
November 1999.  As she has not submitted good cause for 
failure to appear, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2003).

In January 2000, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  In 
particular, the Board observes that the RO has not provided 
the appellant with the regulations implementing the VCAA, 
38 C.F.R. §§ 3.303, 3.307, 3.309 or VCAA content-complying 
notice consistent with 38 U.S.C.A. §  5103 (a) and 38 C.F.R. 
§  3.159(b)(1) (2003) for the issue on appeal.  See 
VAOPGCPREC 7-2004; see also Meyer v. Brown, 9 Vet. App. 425, 
430-31 (1996).  This should be done on remand.  

The Board notes that the duty to assist includes obtaining 
service, non-VA and VA treatment records and providing a VA 
medical opinion when necessary for an adequate determination.  
The appellant testified that, while the veteran was on 
ACDUTRA and on active duty, her daughter had a c-section and 
a hysterectomy.  She contends that this was because the 
veteran had cancer and claims that her terminal breast-cancer 
was related to her in-service treatment for cancer.  The 
Board notes that except for a partial enlistment examination 
report dated in January 1983 and another partial Army 
Reserves enlistment examination report dated in July 1993, no 
other service medical records have been associated with the 
record even though the RO has made several attempts to locate 
them.  The first examination report shows the presence of a 
c-section scar and the second examination report reflects 
status post total hysterectomy.  

The RO's efforts may have been unsuccessful due to the fact 
that the veteran served under four different names and served 
with the Army Reserves, the Regular Army and the Army 
National Guard, and at times her first name included an "i" 
after the "d."  As [redacted] and [redacted], the 
veteran served as a material control and accounting 
specialist while on inactive duty for training (INACDUTRA) 
beginning in March 1981 with ACDUTRA from November 9, 1981 
until April 7, 1982.  Her last duty assignment was with 
Company W of the Quartermaster Brigade at Fort Lee, Virginia.  
In April 1982, under the same name, the veteran transferred 
to the Army Reserves, 851st Supply & Services (S&S) Company 
in Abbeville, Alabama, from which she was honorably 
discharged on November 1, 1982.  On November 2, 1982, she 
reenlisted in the Army Reserves.  In January 1983, as [redacted]
[redacted], the veteran enlisted in the Regular Army and was 
initially assigned to Ft. Lee, Virginia, and then B Company 
of the 4th Support Battalion (Aviation) and Company A of the 
9th Aviation Battalion at Fort Lewis, Washington; the 9th 
Ordnance Company (WB5EAA) APO New York; and the 372 TC 
Company Terminal Transport, the 594th Transportation Company 
and the 29th Transportation Battalion at Fort Campbell, 
Kentucky.  Personnel records, show that as a result of 
marriages in July 1983 and September 1989, the veteran 
changed her name to [redacted] and then [redacted], 
while she was in the Army.  In January 1990, as [redacted], 
the veteran enlisted in the Tennessee Army National Guard and 
initially was assigned to Detachment 1, 155th Engineering 
Company at Erin, Tennessee.  Later, she was assigned to the 
851st Quartermaster Company in Abbeville, Alabama of the Army 
Reserves. 

In July 1993, the veteran was reassigned to the U. S. Army 
Reserves Control Group (Reinf), ARPERCEN in St. Louis, 
Missouri.  A September 1994 VA Form 119, Report of Contact, 
indicates that the veteran had requested that she be placed 
in the Control Group and her service medical records were 
sent to ARPERCEN in St. Louis, on July 15, 1993.  In a 
December 1994 response, the ARPERCEN indicated that the 
veteran's records were in transit and to resubmit the request 
at a later date.  In a June 1998 response, the U. S. Army 
Reserve Personnel Command stated that the veteran's service 
medical records were located at the VA's Record Management 
Center (RMC) in St. Louis.  A July 1998 Optional Form 41, 
Routing and Transmittal Slip, reflects that "BIRLS does not 
indicate that the RMC ever received" the service medical 
records.  In February 2001, the appellant submitted an NA 
Form 13075, Questionnaire about Military Service but, based 
on the above personnel information, it appears that the 
appellant knew little about her daughter's service 
assignments and service organizations.  In a June 2002 
response, the Blanchfield Army Community Hospital at Fort 
Campbell indicated that a search of clinical and outpatient 
record files reveals no records for [redacted]; however, 
the veteran most likely would have been treated under the 
last name of [redacted], not [redacted].  A May 2004 National 
Personnel Records Center (NPRC) response indicates that there 
were no service medical records on file at CODE 13, that is, 
the NPRC.  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, VA must 
make more than a single attempt to locate such records, and 
must inform the claimant of their absence, so that she may 
independently seek to obtain them.  See, e.g., McCormick v. 
Gober, 14 Vet. App. 39 (2000).  Where service medical records 
are unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The Board believes that the RO should make another attempt to 
obtain copies of the veteran's service medical records and 
hospital records from Ft. Campbell, Kentucky.  Such 
information should be sought from the Blanchfield Army 
Community Hospital at Fort Campbell, the Army Reserves Center 
in Abbeville, Alabama, the Department of the Army, the 
ARPERCEN in St. Louis, and VA's RMC in St. Louis.  In 
requesting such information, the source should be given the 
four names that the veteran used during her life, her service 
number, [redacted], and the summary of her service 
organizations and assignments as described above.  In 
particular, the hospital at Fort Campbell should search for 
records under the last name of [redacted].

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising her that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the appellant and advise her that, in light of 
apparently missing service and hospital records, she may 
provide such alternative evidence.  

As instructed in the November 2000 remand, the RO has 
obtained copies of treatment records from the Southeast 
Alabama Medical Center and the Birmingham, Alabama VA Medical 
Center.  On several occasions, the appellant indicated that 
the veteran had received treatment through the Central 
Alabama Veterans Health System, both at Tuskegee and 
Montgomery.  It appears that the RO requested records 
beginning in June 1994 from Tuskegee, even though the veteran 
died in December 1993.  Records from the Family Practice 
Center in Abbeville, Alabama reveal that the veteran 
complained of a left arm lump in September 1992 and that she 
was seen in March 1992 for a pre-employment physical - 
Healthmaster, see copy; however, no copy was attached.  It 
appears that the veteran first was diagnosed with breast 
cancer in November 1992.  On remand, the RO should make 
another attempt to obtain missing VA treatment records and to 
ask the appellant to sign authorizations so as to obtain non-
VA treatment records, in particular, ones from Dr. R. L. 
Bendinger, Jr. DO, at the Family Practice Center and Dr. W. 
T. C. in Abbeville, Alabama, to include a March 1992 pre-
employment examination report.  If additional service 
medical, non-VA and VA treatment records are received on 
appeal, the RO should have the veteran's claims file reviewed 
by an oncologist to ascertain whether she was treated in 
service for cancer and whether the veteran's terminal breast-
cancer was related to in-service treatment for cancer of the 
uterus/cervix, had its onset within one year after her 
discharge from service in January 1990, or was otherwise 
related to service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
Blanchfield Army Community Hospital at 
Fort Campbell, Kentucky, the Army 
Reserves Center in Abbeville, Alabama, 
the Department of the Army, the ARPERCEN 
in St. Louis, and the VA Records 
Management Center in St. Louis provide 
all available service medical records for 
the veteran, during her periods of active 
duty from January 1983 to January 1990 
and for inactive and active duty for 
training in the Army Reserves and/or Army 
National Guard from March 1981 to January 
1983 and from January 1990 to July 1993.  
In particular, when requesting this 
information, the RO should refer them to 
the veteran's service personnel history 
as pointed out in this remand, and give 
them her service number, [redacted], and 
the four different names under which the 
veteran served and records might be 
found.  In particular, the hospital at 
Fort Campbell should search for records 
under the last name of [redacted].  All 
responses received from the service 
department and other sources should be 
associated with the claims file.  If 
records are unavailable, please have the 
service department/source so indicate.

2.  The RO should advise the appellant 
that she can submit alternate evidence to 
support her claim for service connection 
for the cause of the veteran's death, 
including statements from service medical 
personnel; statements from individuals 
who served with her daughter ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians/dentists from whom she 
may have received treatment, especially 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist the 
appellant in this respect, and should 
pursue all logical follow-up development 
pertaining to diagnosis of, and treatment 
for, breast cancer.

3.  The RO must contact the appellant and 
request that she sign authorizations to 
obtain records from private physicians 
and/or medical facilities who provided 
medical treatment to the veteran from 
January 1990 until her demise in December 
1993.  The RO should obtain records from 
Richard L. Bendinger, Jr. DO of the 
Family Practice Center of Abbeville PA 
and Richard W. Meadows, DO, 217 Dothan 
Road, Abbeville, AL, and William T. 
Creel, MD, 114 E. Alabama Street, 
Abbeville, AL, to include a copy of a 
March 1992 pre-employment examination; 
and from the Central Alabama Veterans 
Health Services, both at Tuskegee and 
Montgomery.  All records received in 
response to the request should be 
associated with the claims file.  If 
records are not available, the provider 
should so indicate. 

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish entitlement to service 
connection for the cause of the veteran's 
death; (2) about the information and 
evidence not of record that is necessary 
to substantiate her claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any non-duplicative 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

5.  After completion of 1 through 4 
above, if additional non-duplicative 
medical records are associated with the 
claims file, the RO should make 
arrangements to have the veteran's claims 
file reviewed by an oncologist to clarify 
the nature, time of onset, and etiology 
of the veteran's terminal breast cancer.  
The report should reflect that the claims 
file was reviewed by the specialist.  The 
Board notes that the veteran received 
both a c-section and a hysterectomy, 
while on ACDUTRA (from November 1981 to 
April 1982) and active duty (from January 
1983 to January 1990), and was discharged 
from the Army in January 1990.  On the 
basis of a thorough review of the file, 
including the appellant's January 1995 
testimony and all material received 
pursuant to this remand, the examiner 
should expressly offer an opinion as to 
the most probable etiology and date of 
onset of the veteran's terminal breast 
cancer.  Specifically, the examiner shall 
indicate whether the veteran was treated 
in service for cancer and whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
breast cancer: (1) was etiologically 
related to the veteran's military service 
to include an in-service c-section and 
hysterectomy for the treatment of cancer 
of the uterus/cervix, (2) had its onset 
within one year after her discharge from 
service in January 1990, or (3) was 
otherwise related to service.  The 
specialist should clearly outline the 
rationale for any opinion expressed.  If 
any opinion cannot be given, the 
specialist should indicate the reasons 
why.

6.  Following completion of 1 through 5 
above, the RO should readjudicate the 
appellant's claim, including any 
additional evidence obtained on remand.  
If the determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal, 
including 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above. The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



